Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the outer peripheral member includes a plurality of load receiving portions to which a load is applied by the die lip drive mechanism” which is indefinite and incorrect.  The scope appears to include a single die lip drive mechanism applying a single load to the plurality of load receiving portions which is incorrect as understood from the specification.  The Examiner suggests the following amendments:  “wherein the outer peripheral member includes a plurality of load receiving portions to each of which a load is applied by the respective die lip drive mechanism”.
Claim 18 is incorrect.  As shown in figs. 9A-9B, the second engaging portion 50 does not include tapered surfaces or face the first engaging portion 48.  The instant specification discloses that the engaging portion 48 and the engaging portion 46 of the operation rod face each other and include tapered surfaces [0038].  The Examiner suggests the following amendment: “wherein facing surfaces of the first engaging portion and the of the operation rod are tapered surfaces”.
	Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2018/0264704) in view of Stewart (US 3,461,501).
Nakano (US 2018/0264704) discloses a blown film forming apparatus (figs. 1-18; [0028]-[0030]) comprising:
a die 2 including a substantially columnar inner peripheral member 12 and a substantially cylindrical outer peripheral member 14 that surrounds the inner peripheral member 12, and extruding a resin from a lip 18a formed between the inner peripheral member 12 and the outer peripheral member 14; and
a plurality of die lip drive mechanisms 16 including a fluid pressure actuator 24 [0050] as a drive source and adjusting a lip width by applying a radial load to the outer peripheral member 14 [0039],
wherein the outer peripheral member 14 includes a plurality of load receiving portions 23 to which a load is applied by the die lip drive mechanism 16 [0045];
(Claim 2) wherein the outer peripheral member 14 includes a substantially cylindrical main body that defines an outer periphery of the lip (fig. 4), and a flange portion 29 that protrudes radially outward from an outer periphery of the main body, and
the flange portion 29 includes the plurality of load receiving portions 23 (figs. 3-5);
(Claim 4) wherein the resin is extruded from the lip to form a tubular film [0028]-[0029], and
the apparatus further comprises:
a cooling device 3 that is fixed above the die lip drive mechanism 16 and cools the film (fig. 2; [0029];
a pair of stabilizers 4 that is disposed above the cooling device and guides the film between a pair of pinch rolls 5; the pair of pinch rolls 5 that is disposed above the pair of stabilizers 5 and flatly folds the guided film while pulling up the film [0030];
a thickness sensor 6 disposed between the cooling device 3 and the stabilizers 4; and
a control device 7 that controls each of the plurality of die lip drive mechanisms 16, based on a film thickness measured by the thickness sensor 6 [0031].
	(Claim 5) wherein the thickness sensor 6 repeatedly measures the film thickness of the film over an entire circumference in a predetermined period ([0031], the thickness sensor wraps around the tube film (over its circumference); it would be obvious, if not inherent, that the measurements would be repeated because extrusion is a continuous process and would be over the entire circumference in order to control the thickness of the entire product); 
(Claim 6) wherein the cooling device 3 includes an air ring 8 and an annular rectifying member 9, the air ring 8 is a ring-shaped casing including an inner peripheral portion recessed downward [0033],
a plurality of hose ports 8b are formed in an outer peripheral portion of the air ring at equal intervals in a circumferential direction, a hose is connected to each of the plurality of hose ports, and cooling air is sent into the air ring through the hose from a blower [0035], and
a ring-shaped outlet 8a open to an upper side is formed in the inner peripheral portion of the air ring and the cooling air sent into the air ring is blown out from the outlet 8a and blown onto the resin [0033], [0036];
(Claim 7) wherein the rectifying member 9 is disposed in the air ring so as to surround the outlet 8a, and
the rectifying member 9 rectifies the cooling air sent into the air ring [0037];
(Claim 8) a heater 56 that is mounted on an outer periphery of the outer peripheral member and heats the outer peripheral member [0038];
(Claim 9) wherein the plurality of die lip drive mechanisms 16 are disposed at equal intervals in a circumferential direction so as to surround an upper end side of the outer peripheral member 14 (figs. 2-3);
(Claim 10) wherein a cross section of the flange portion 29 has a substantially inverted L shape (fig. 2, 4-5, 8A-8B, 10);
	(Claim 11) wherein the die lip drive mechanism 16 includes a pair of support members 30 that is mounted to the outer peripheral member 14, a rotating shaft 32 that is fixed to the pair of support members 30, a lever 34 that is rotatably supported with the rotating shaft as a fulcrum, an operation rod 36 that is operated in an axial direction by receiving a rotation force by the lever 34, a connection member 38 that connects the operation rod 36 and the flange portion 29 in the axial direction, a bearing member 40 that supports the operation rod 36 so as to be slidable in the axial direction, and the fluid pressure actuator 24 that applies the rotation force to the lever 34 [0042];
	(Claim 12) wherein the pair of support members 30 is formed in a substantially flat plate shape and is screwed to the outer peripheral member 14 to be parallel to each other, and a space is provided between the pair of support members 30 [0043];
(Claim 13) wherein the bearing member 40 is formed in a substantially rectangular parallelepiped shape and is screwed to the outer peripheral member 14 inside the support member 30 in a radial direction [0043], and 
in the bearing member 40, an insertion hole 42 penetrating the bearing member 40 in the radial direction is formed [0043];
(Claim 14) wherein the rotating shaft 32 is fixed to the pair of support members 30 such that an axis thereof extends in a horizontal direction and is orthogonal to the radial direction [0044];
(Claim 15) wherein the operation rod 36 is formed in a substantially stepped columnar shape, and an intermediate portion of the operation rod 36 is inserted into the insertion hole 42 of the bearing member,
a reduced diameter portion 44 that functions as a connection portion with the lever 34 is provided on an outer side of the operation rod 36 in the axial direction, and
a concave engaging portion 46 is provided on an inner side of the operation rod in the axial direction ([0045]; fig. 5 shows engaging portion 46 being concave);
(Claim 16) wherein a recessed annular engaging groove 52 is formed in the flange portion 29 [0046];
(Claim 17) wherein the connection member 38 is formed in a bifurcated shape and is provided with a first engaging portion 48 and a second engaging portion 50 protruding downward on a surface facing the outer peripheral member 14, and
the operation rod 36 and the connection member 38 are screwed together so that the first engaging portion 48 of the connection member is engaged with the engaging portion 46 of the operation rod 36 and the second engaging portion 50 of the connection member is engaged with the engaging groove 52 of the flange portion 29 [0046]-[0047]; and
(Claim 18) wherein facing surfaces of the first engaging portion 48 and the engaging portion 46 of the operation rod 36 are tapered surfaces [0047]. 
However, Nakano (US 2018/0264704) does not disclose a stiffness reducing portion that is provided between the plurality of load receiving portions.
Stewart (US 3,461,501) discloses a blown film forming apparatus (see title) including a stiffness reducing portion 9’, 10’ that is provided between a plurality of load receiving portions (portions of an outer peripheral member 2 which receive a load from bolts 5 as shown in fig. 2), wherein the stiffness reducing portions 9’, 10’ render the outer peripheral member 2 to be more flexible than an outer peripheral member without such stiffness reducing portions enabling finer adjustments of the product thickness (p. 3, lines 14-63; fig. 2); and
(Claim 3) wherein the stiffness reducing portion 9’, 10’ is at least one of a cutout, a slit, a through-hole, and a thickness-reduced portion (fig. 2; col. 3, lines 49-53).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of Nakano (US 2018/0264704) with a stiffness reducing portion that is provided between the plurality of load receiving portions, as recited by Stewart (US 3,461,501), because such a modification is known in the art and would render the outer peripheral member to be more flexible enabling finer adjustments of the product thickness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halter (US 5,110,518) discloses a blown film apparatus including stiffness reducing
portions 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744